ORDER
PER CURIAM.
Daymond Harned (Claimant) appeals from a final award of the Labor and Industrial Relations Commission (Commission) which affirmed the award of the Administrative Law Judge (ALJ) denying Claimant’s claim against the Second Injury Fund for permanent and total disability and for permanent partial disability. Claimant asserts the Commission erred in (1) admitting credibility evidence and (2) concluding Claimant is not permanently and totally disabled. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).